Case 3:19-cr-00029-AET Document 31 Filed 03/29/19 Page 1 of 1 Page|D: 458

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA,
Cr. No. 19-29

v.
ORDER

GEORGE GILMORE,

Defendant.

 

THOMPSON U.S.D.J.

 

For the reasons stated on the record in the proceedings held before this Court on March
26, 2019 (see ECF No. 30),

IT IS on this 29th day of March, 2019,

ORDERED that the Govemment’s Motion to Exclude Testimony by Defendant’s
Proposed Expert Witness (ECF No. 17) is GRANTED; and it is further

ORDERED that Defendant’s Cross Motion to Exclude Evidence of the Detajls of

Defendant’s Personal Expenditures (ECF No. 25) is DENIED.

/ H,T_.;

ANNE E. THol§'/IPSON, U.sjff

